Citation Nr: 0714350	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO & IC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Philadelphia, Pennsylvania, RO & IC of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for PTSD, bilateral hearing 
loss and tinnitus.  

The September 2003 rating decision also granted the veteran's 
June 2003 claim of entitlement to service connection for 
diabetes mellitus, Type II, secondary to Agent Orange 
exposure and granted a 20 percent disability rating.  The 
veteran timely filed a notice of disagreement (NOD) in 
December 2003; however, the RO did not issue the veteran a 
statement of the case (SOC).

The veteran participated in a Travel Board hearing in January 
2007 with the undersigned.  A transcript of that proceeding 
has been associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claims.

The veteran has alleged that his currently diagnosed PTSD is 
the result of stressors that he experienced in service.  The 
veteran's service medical records are negative for any 
complaints of or treatment for PTSD.  The Board notes that 
the veteran petitioned the Army Board of Correction of 
Military Records (ABCMR) to amend his Department of Defense 
(DD) Form 214.  In July 2004, the ABCMR concluded that the 
veteran should be given the additional awards of Good Conduct 
Medal, an additional three bronze stars to his Vietnam 
Service Medal and the Republic of Vietnam Gallantry Cross 
with Palm, Unit Citation.  The ABCMR specifically denied 
awarding the veteran the Combat Infantryman Badge.  None of 
the additional medals awarded are indicative of combat.

The veteran's military occupational specialty (MOS) was 
chemical operations specialist, performing operator 
maintenance or supervising the use of nuclear, biological and 
chemical detection and decontamination equipment.  He has 
stated that part of his duties included using a flamethrower 
to destroy tunnels used by the Viet Cong.  He also stated 
that he was subject to rocket and mortar attacks while in 
DaNang.  The RO/AMC must contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) to determine if the 
veteran's unit was attacked during July and August of 1969.

The veteran also reported witnessing the murder of two senior 
officers while standing with another soldier.  The veteran 
stated that the soldier he was standing with when the murders 
occurred (D.S.) was charged with the homicides.  It was noted 
that the veteran later testified on his friend's behalf, who 
was ultimately exonerated.  The RO attempted to verify these 
murders by submitting the names of the victims to the U.S. 
Army Crime Records Center (USACRC).  In a letter dated in May 
2004, the USACRC responded that no record was found.  The 
RO/AMC must contact the USARC with the name of D.S. to verify 
that these murder charges were brought against him, and that 
the veteran testified on his behalf after witnessing the 
crime.  The Board's research does not indicate that criminal 
case files are categorized by the names of victims, thus a 
search with the name of the accused must be performed to 
assist in verification of the veteran's stressor.  If found, 
the veteran's testimony regarding what he saw must be 
associated with the claims folder.

During the course of this appeal, the veteran raised another 
in-service stressor involving sexual assault.  In July 2004, 
VA approved for publication a new form, VA Form 21-0781a, 
Statement in Support of Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to Personal Trauma. The 
new form identifies additional types of documentation that 
may be used to corroborate the occurrence of a stressor 
involving sexual assault, and it lists additional behavior 
changes or experiences that might occur following a sexual 
assault. The RO never sent this form to the veteran.  The law 
is clear that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.

If the JSRRC is able to verify any of the veteran's 
stressors, he should be afforded a VA PTSD examination, with 
the claims folder for review.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The veteran testified that he sought treatment at the VA 
medical facility in Honolulu in 1971 and may have mentioned 
psychiatric symptoms he was having at that time. VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Requests for VA medical records 
must be made since the evidence may not be currently 
complete.  

The veteran provided testimony during his January 2007 Travel 
Board hearing regarding the noise exposure he experienced as 
a chemical operations specialist.  The veteran stated that he 
was constantly surrounded by the sound of gunfire, 
helicopters and explosions during the course of his work.  
Specifically, the veteran stated that after using a 
flamethrower to destroy Viet Cong tunnels, other soldiers 
would then use explosives to destroy the tunnels.  The 
veteran's current diagnosis of bilateral hearing loss and 
tinnitus is consistent with this reported noise exposure.  
Though there is no evidence of hearing loss or tinnitus in 
the veteran's service medical records, he must be afforded a 
VA audiological examination in order to determine whether his 
current disability is related to service.  See Duenas, 
Charles, supra.

Finally, the RO did not issue the veteran a SOC after 
receiving his NOD for his claim of entitlement to an initial 
increased disability rating for diabetes mellitus, Type II, 
secondary to Agent Orange exposure.  This must be 
accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative a statement of the case 
regarding his claim of entitlement to an 
initial increased disability rating for 
his service-connected diabetes mellitus, 
Type II, secondary to Agent Orange 
exposure.  See Manlincon, supra.  Inform 
him of the time limits within which he 
must perfect his appeal.

2.  The RO/AMC should send the veteran an 
appropriate stressor development letter 
and inform him that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran. The 
RO/AMC should also send him a new VA Form 
21-0781a, Statement in Support of Claim 
for Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal 
Trauma, and 
request he complete it with as much 
specificity as possible.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Honolulu, 
Hawaii, for all treatment in 1970-71.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  The RO/AMC must contact the U.S. Army 
and Joint Services Records Research 
Center to determine if the veteran's unit 
was attacked during July and August of 
1969.

5.  The RO/AMC must contact the U.S. Army 
Crime Records Center and again attempt to 
verify the veteran's report of witnessing 
the murders of two senior officers.  The 
RO/AMC must provide the name of the 
veteran's friend (D.S.) who was accused 
and allegedly later exonerated for the 
crimes.  As the veteran has reported that 
he gave testimony on his friend's behalf, 
any such documentation must be associated 
with the claims folder.

6.  After receiving responses compliant 
with the directives above, if and only if 
one or more of the veteran's stressors 
are verified, schedule the veteran for a 
psychiatric examination to determine 
whether he has PTSD as a result of an in-
service stressor.  

7.  The veteran should also be scheduled 
for a VA audiological examination to 
determine the nature and etiology of his 
current bilateral hearing loss and 
bilateral tinnitus.  The claims folder 
should be provided to the examiner for 
review.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has bilateral hearing loss and 
bilateral tinnitus that are related to 
disease or injury incurred during his 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

8.  Upon completion of the above, the 
RO/AMC should readjudicate the claims, 
including consideration of in-service 
sexual trauma.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should be 
provided with a supplemental statement of 
the case.  If in order, the case should 
then be returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



